Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 1 of 7




               EXHIBITB
                           Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 2 of 7
(Page 17   of   29)




                                                  Major, Lindsey & Africa, LLC
                                          MUTUAL AGREEMENT TO ARBITRATE CLAIMS


                      I recognize that differences may arise between Major, Lindsey & Africa, LLC ("the Company")
                      and me during or following my employment with the Company, and that those differences may
                      or may not be related to my employment. I understand and agree that by entering into this
                      Mutual Agreement to Arbitrate Claims ("Agreement"), l anticipate gaining the benefits of a
                      speedy, impartial dispute-resolution procedure.

                      Except as provided in this Agreement, the Federal Arbitration Act shall govern the interpretation,
                      enforcement and all proceedings pursuant to this Agreement. To the extent that the Federal
                      Arbitration Act either is inapplicable, or held to not to require arbitration of a particular claim or
                      claims, Delaware law pertaining to agreements to arbitrate shall apply.

                      I understand that any reference in this Agreement to the Company will be a reference also to its
                      subsidiary and affiliated entities, all benefit plans, the benefit plans' sponsors, fiduciaries,
                      administrators, and atliliates, and all successors and assigns of any of them.

                      Claims Covered by the Agreement

                      The Company and I mutually consent to the resolution by arbitration of all claims or
                      controversies ("claims"), past, present, or future, whether or not arising out of my employment
                      (or its termination), that the Company may have against me or that I may have against the
                      Company or against its otlicers, directors, Members, employees, or agents in their capacity as
                      such. The only claims that are arbitrable are those that, in the absence of this Agreement, would
                      have been justiciable under applicable state or federal law. The claims covered by this
                      Agreement include but are not limited to, claims for wages or other compensation due; claims for
                      breach of any contract or covenant (express or implied); tort claims; claims for discrimination or
                      harassment (including, but not limited to, race, sex, sexual orientation, religion, national origin,
                      age, marital status, or medical condition, handicap, or disability); claims for benefits (except
                      claims under an employee benefit or pension plan that either (I) specifies that its claims
                      procedure shall culminate in an arbitration procedure different from this one, or (2) is
                      underwritten by a commercial insurer which decides claims); and claims for violation of any
                      federal, state, or other government law, statue, regulation, or ordinance, except claims excluded
                      elsewhere in this Agreement.

                      Except as otheiwise provided in this Agreement, both the Company and I agree that neither of us
                      slmll initiate or prosecute any lawsuit or administrative action (other than an administrative
                      charge of discrimination to the EEOC or similar state or local fair employment practices agency,
                      or an administrative charge within the jurisdiction of the National Labor Relations Board), in any
                      way related to any claim covered by this Agreement.




                                                                      1 of6
                                 Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 3 of 7
(Page 18   of        29)



                'r




                           Claims Not Covered by the Agreement

                           Claims by me for workers' compensation or unemployment compensation benefits arc not
                           covered by this Agreement. Claims, either by the Company or by me, seeking injunctive or
                           declaratory· relief with respect to any confidentiality, return of property, non-solicitation,
                           non-compete, or nondisparagemcnt covenants that I have with the Company or any other
                           intellectual property rights are not covered by this Agreement (although all other aspects
                           of such claims, including any claims for damages, are covered by this Agreement).


                           Required Notice of All Claims and Statues of Limitations

                           The Company and I agree that the aggrieved party must give written notice of any claim to the
                           other party in the manner described herein not later than the applicable Statute of Limitations as
                           may be prescribed by law or by contract.

                           Unless changed by written notice to me pursuant to this paragraph, written notice to the
                           Company, or its officers, directors, Members, employees or agents, shall be sent to its CEO at
                           938 B Street, San Rafael California 94901. I will be given written notice at the last address
                           recorded in my personnel file.

                           The written notice shall identify and describe the nature of all claims asserted and the facts upon
                           which such claims are based. The notice shall be sent to the other party by certified or registered
                           mail, return receipt requested.

                           Representation

                           Any party may be represented by an attorney or other representative selected by the party.

                           Discovery

                           Each party shall have the right to take the deposition of individuals and any expert witness
                           designated by another party. Each party shall also have the right to make requests for production
                           of documents to any party. The subpoena right specified below shall be applicable to discovery
                           pursuant to this paragraph. Additional discovery may be had where the arbitrator selected
                           pursuant to this Agreement so orders, upon an appropriate showing of justification, taking into
                           account the parties' mutual desire to have a fast, cost-effective dispute-resolution me~hanism.




                                                                          2 of6
                           Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 4 of 7
(Paga 19   of   29)




                      Designation of Witnesses

                      At least 30 days before the arbitration, the parties must exchange lists of witnesses, including any
                      expert, and copies of all exhibits intended to be used at the arbitration.

                      Subpoenas

                      Each party shall have the right to subpoena witnesses and documents for the arbitration.

                      Arbitration Procedures

                      The arbitration will be held under the auspices of either the American Arbitration Association
                      ("AAA") or Judicial Arbitration & Mediation Services, Inc., ("J-A-M-S"), with the designation
                      of the sponsoring organization to be made by the party who did not initiate the claim.

                       The arbitrator ("the Arbitrator") shall be either a retired judge, or an attorney licens~d to practice
                      law in the state in which the arbitration is. The arbitration shall take place in or near the city in
                      which r am or was last employed by the Company. My claims may not be consolidated, joined,
                      or pursued in arbitration with those of any other person or entity, including in a class arbitration,
                      without the consent of the Company.

                      The Arbitrator shall be selected as follows. The sponsoring organization shall give each party a
                      list of I I arbitrators drawn from its panel of employment dispute arbitrators. Each party may
                      strike all names on the list it deems unacceptable. If only one common name remains on the list
                      of all parties, that individual shall be designated as the Arbitrator. lf more than one common
                      name remains on the lists of all parties, the parties shall strike names alternately from the list of
                      common names until only one remains. The party who did not initiate the claim shall strike first.
                      If no common name exists on the lists of all parties, the sponsoring organization shall furnish an
                      additional list and the process shall be repeated. l f no arbitrator has been selected after two lists
                      have been distributed, then the parties shall strike alternately from a third list, with the party
                      initiating the claim striking first, until only one name remains. That person shall·be designated
                      as the Arbitrator.

                      The Arbitrator shall apply the substantive law (and the law ofremedies, if applicable) of the state
                      in which the claim arose, or federal law, or both, as applicable to the claim(s) asserted. The
                      Arbitrator is without jurisdiction to apply any different substantive law, or law of remedies. The
                      Arbitrator, and not any federal, state, or local court or agency, shall have exclusive authority to
                      resolve any dispute relating to the interpretation, applicability, enforceability or formation of this
                      Agreement, including but not limited to any claim that all or any part of this Agreement is void
                      or voidable, or any other matter of arbitrability. The arbitration shall be final and binding upon
                      the parties, except as provided by this Agreement.




                                                                       3 of6
                           Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 5 of 7
(Page 20   of   29)




                      The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes and is authorized
                      to hold pre-hearing conferences by telephone or in person, as the Arbitrator deems necessary.
                      The Arbitrator shall have the authority to entertain any potentially dispositive motion, including
                      a motion to dismiss and/or a motion for summary jud!,ment, by any party and shall apply the
                      standards governing such motions under the Federal Rules of Civil Procedure.

                      Either party, upon request at the close of hearing, shall be given leave to file a post-hearing brief.
                      The time for filing such a brief shall be set by the Arbitrator.

                      The Arbitrator shall render a written award and opinion in the form typically rendered in labor
                      arbitrations.

                      Either party shall have the right, within 20 days of issuance of the Arbitrator's opinion, to file
                      with the Arbitrator a motion to reconsider (accompanied by a supporting brief), and the other
                      party shall have 20 days from the date of the motion to respond. The Arbitrator thereupon shall
                      reconsider the issues raised by the motion and, promptly, either confirm or change the decision,
                      which (except as provided by this Agreement) shall then be final and conclusive upon the parties.

                      Arbitration Fees and Costs

                      The Company will be responsible for paying any filing fee and all administrative costs of the
                      arbitration and the fees and expenses of the Arbitrator (collectively the "Arbitration Costs");
                      provided, however, that if [ am the party initiating the arbitration, I am responsible for paying to
                      the arbitration services provider, such as AAA or JAMS, an amount equal to the filing fee to
                      initiate a case in the court of general jurisdiction in the state in which I am (or was last)
                      employed by the Company. Each party shall pay for its own costs (other than the Arbitration
                      Costs) and attorneys' fees, if any. However, if any party prevails on a statutory claim which
                      affords the prevailing party costs and/or attorneys' fees, or iftherc is a written agreement
                      providing for costs and/or attorneys' fees, the Arbitrator may award costs (other than the
                      Arbitration Costs) and/or reasonable attorneys' fees to the prevailing party, under the standards
                      for costs and/or foe shifting provided by law.

                      Judicial Review

                      Either party may bring an action in any court of competent jurisdiction to compel arbitration
                      under this Agreement and to enforce an arbitration award. A party opposing enforcement of an
                      award may bring a separate action in any court of competent jurisdiction to set aside or modify
                      the award, where the standard of review will be the same as that applied by an appellate court
                      reviewing~ decision of a trial court sitting without a jury. ·




                                                                       4of6
                            Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 6 of 7
(!?age 21   of   29)




                       Interstate Commerce

                       1 understand and agrye that the Company is engaged in transactions involving interstate
                       commerce and that the Federal Arbitration Act applies to this Agreement.

                       Survival of this Agreement

                       This Agreement to arbitrate shall survive the termination of my employment and the expiration
                       of any benefit plan.

                       Sole and Entire Agreement

                       This is the complete agreement of the parties on the subject of arbitration of disputes, except for
                       any arbitration agreement in connection with any pension or benefit plan. This Agreement
                       supersedes any prior or contemporaneous oral or written understandings on the subject. No party
                       is relying on any representations, oral or written, on the subject of the effect, enforceability or
                       meaning of this Agreement, except as specifically set forth in this Agreement.

                       Severability

                       If any provision of this Agreement is adjudged to be void or otherwise unenforceable, in whole
                       or in part, such adjudication shall not affect the validity of the remainder of the Agreement.

                       Consideration

                       The promises by the Company and by me to arbitrate differences, rather than litigate them out
                       before courts or other bodies, provide consideration for each other. In addition, I acknowledge
                       that the Company's agreement to be bound by the terms stated herein and consideration ofmy
                       application for employment is consideration for this Agreement.

                       Not an Employment Agreement

                       This Agreement is not, and shall not be construed to .create, any contract of employment, express
                       or implied. Nor does this Agreement in any way alter the "at-will" status of my employment.




                                                                      5 016
                         Case 1:19-cv-03294-TNM Document 1-2 Filed 10/31/19 Page 7 of 7

(Page 22   of   29)




                      (19) Assig11ability: You agree that MLA may assign these Teans and Conditions of
                      Employment, in whole or in pait, to any of its affiliates or to any successor of MLA,
                      whether by merger, consolidation, sale of stock or assets, or otherwise.      '

                      (20) Severability: ff any provision of these Terms and Conditions of Employment are
                      found to be invalid or unenforceable for any reason by any arbitrator or court of
                      competent jurisdiction, the validity of the remaining parts, terms, or provisions of these
                      Terms and Conditions of Employment ~hall not be affected thereby, and the invalid or
                      unenforceable part, term, or provision shall be severed from and not deemed to be a part
                      of this Letter Agreement.

                      We do great work, have a lot of fun in the process, and are pleased that you are a member
                      of the MLA team.                ·


                      Very truly yours,

                      Major, Lindsey & Africa, LLC



                      ~~~
                      Company Representative
                                                                 ~    Title

                      Accepted


                                                                         &='/~y
                      Signature of Employee                           Date



                                 Attachments: MutuDI Agreement to Arbitrate Claims; Vision, Mission &Values




                      MD T&C2007                                                                              7 ofS
